Citation Nr: 0413396	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  00-19 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and L. M. 

ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 
INTRODUCTION

The veteran served on active duty in the United States Air 
Force from February 1976 to September 1992.  He died in April 
1999.  The appellant is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Albuquerque, 
New Mexico.  The appellant testified at a hearing before the 
undersigned in September 2002.  A transcript of the hearing 
is now part of the record before the Board. 


FINDINGS OF FACT

1.  During his lifetime, the veteran's service-connected 
disabilities were pancreatitis with chronic stomach pain, 
splenectomy, depression, and diabetes mellitus. 

2.  According to the death certificate, the immediate cause 
of the veteran's death in April 1999 was kidney and muscle 
abscess with sepsis, malnutrition, and dehydration; cocaine 
intoxication was listed as contributing to the cause of 
death; the manner of death was accidental, resulting from the 
ingestion and/or injection of an illicit drug.  

3.  There is no medical evidence that kidney and muscle 
abscess with sepsis, malnutrition, and dehydration had onset 
in service. 

4.  The veteran's accidental death was due to illegal drug 
use, cocaine intoxication, constituting willful misconduct 
and his death was overwhelming, irrespective of coexisting 
service-connected disabilities, including diabetes mellitus, 
and illegal drug abuse is not otherwise related to a service-
connected disability. 
5.  At the time of his death, the veteran was also in receipt 
of a total disability rating for compensation based on 
individual unemployability since December 1993. 


CONCLUSIONS OF LAW

1.  A service-connected disability was neither the principal 
nor the contributory cause of the veteran's death.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301, 3.303, 3.312 (2003).

2.  The appellant is not entitled to dependency and indemnity 
compensation benefits under the laws administered by VA.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301. 3.22 
(2003).


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  
In a March 2000 rating decision, the RO initially denied the 
claim of service connection for the cause of the veteran's 
death as not well grounded and denied entitlement to 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318.  The appellant then perfected an appeal of the RO's 
March 2000 decision before enactment of the VCAA in November 
2000.  After additional evidence was obtained and, in August 
2001, before any further adjudicatory action, the appellant 
testified at hearing at the RO.  In an April 2002 supplement 
statement of the case, the RO adjudicated the claim of 
service connection for the cause of the veteran's death on 
the merits, noting that the claim had been reviewed in 
accordance with the VCAA.  In September 2002, the appellant 
testified before the Board.  In June 2003, the Board notified 
the appellant that the Board was obtaining a medical opinion 
from the Veterans Health Administration (VHA).  In November 
2003, the Board provided the appellant a copy of the 
requested medical opinion and gave her the opportunity to 
submit additional evidence and argument.  In February 2004, 
both that appellant and her representative submitted 
additional argument.   

Although the initial RO decision was made prior to the 
enactment of the VCAA, the Board finds that any defect with 
respect to the VCAA notice is harmless error for the reasons 
specified below.  The safeguards of procedural due process 
are notice and the opportunity to be heard.  In this case, 
the appellant has been given adequate notice of the evidence 
to substantiate her claims with the April 2002 supplemental 
statement of the case and a copy of the VHA opinion.  When 
the Board requested the VHA opinion, the only remaining 
factual questions were whether the service-connected 
disabilities were the principal or contributory cause of the 
veteran's death and whether the veteran's death was due to a 
service-connected disability, which were specifically 
addressed in the VHA request and in the VHA's opinion.  And 
the appellant has submitted additional argument after 
receiving notice of the VHA opinion.  As the appellant has 
been given adequate notice of the need to submit evidence or 
argument and the opportunity to submit such evidence and 
argument and to address the issues at a hearing, the Board 
determines that to decide the appeal now would not be 
prejudicial to the appellant. 
Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As the appellant has not identified 
any additional evidence and as there are no additional 
records to obtain, the Board concludes that the duty-to-
assist has been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Cause of Death 

A police report discloses that in April 1999 the police were 
summoned to the place where the veteran was residing and he 
was found in an unresponsive state and was pronounced dead.  
At the scene, the police found drug paraphernalia, including 
syringes, and a white substance, as well as, capsules of 
Tylenol with codeine and Prozac.  

A copy of the autopsy report discloses that the veteran had a 
history of insulin-dependent diabetes mellitus and he had 
experienced weight loss over the previous year with little 
understanding by his physicians of the underlying cause other 
than depression.  At autopsy, the pertinent findings were 
severe emaciation, dehydration, multiple scabbed areas 
frequently associated with gray-brown scarring of the upper 
and lower extremities, and left kidney and muscle abscess.  
There was also evidence of multiple abdominal surgeries that 
were intact and apparently functioning.  The medical 
investigator reported that toxicology testing revealed 
cocaine in the blood and urine.   

The pathological diagnoses were, in part, sepsis (Klebsiella 
pneumoniae by blood and abscess cultures), left kidney 
abscess, extending into the left psoas muscle, and 
malnutrition.  The medical investigator expressed the opinion 
that the veteran died 


of sepsis secondary to a left kidney abscess, extending into 
the adjacent muscle, and that malnutrition and cocaine 
intoxication were contributing conditions.  She described 
that manner of death as an accident. 

According to the death certificate, the immediate cause of 
the veteran's death in April 1999 was kidney and muscle 
abscess with sepsis, malnutrition, and dehydration; cocaine 
intoxication was listed as contributing to the cause of 
death; the manner of death was accidental, resulting from the 
ingestion and/or injection of an illicit drug.  The autopsy 
findings were considered in determining the cause of death.  

The appellant filed her claim for cause of the veteran's 
death and for dependency and indemnity compensation in April 
1999.  

General Principles of Service Connection for the Cause of 
Death  

For the grant of service connection for the cause of death, 
it must be shown that a service-connected disability caused 
the veteran's death.  The standards and criteria for 
determining whether or not a disability is service connected 
in a cause-of-death claim are the same as those applicable 
for establishing disability compensation under chapter 11 of 
Title 38.  38 U.S.C.A. § 1310(a). 

Under Chapter 11 of Title 38, a disability may be service-
connected if it results from a personal injury suffered or 
disease contracted in line of duty during active service, but 
no compensation will be paid if the disability is the result 
of the person's own willful misconduct or abuse of drugs.  38 
U.S.C.A. §§ 1110, 1131. 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  This may be accomplished 
by affirmatively showing inception during service. 38 C.F.R. 
§ 3.303(a).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(a), (b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  There are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service- connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of drugs by the person on whose service benefits are 
claimed.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(c), (d).



Facts 

The service medical records contain no history or finding of 
kidney and muscle abscess, malnutrition, or dehydration.  The 
records do show that, on a medical evaluation in early 1992 
for a Medical Board, there was a history of recurrent 
pancreatitis and chronic abdominal pain, dating to 1985, 
requiring Percocet and Demerol for pain relief.  The examiner 
commented that the veteran was likely to have recurrent and 
frequent abdominal pain for which there was probably no 
definitive therapy and that it was likely that the veteran 
would require frequent use of narcotics.  The diagnoses were 
recurrent pancreatitis, chronic abdominal pain, chronic 
narcotic use, and right inguinal hernia.  On psychiatric 
evaluation, the diagnosis was depression as a manifestation 
of the pain syndrome. 

A Medical Board, convened in February 1992, concurred with 
the diagnoses and referred the matter to the Physical 
Evaluation Board (PEB).  

In a statement, dated in July 1992, the veteran's primary 
gastroenterologist stated that the veteran suffered from 
chronic abdominal pain associated with narcotic abuse and 
addiction of medication for pain control. 

In July 1992, the PEB found the veteran unfit for service 
because of physical disability.  The diagnoses were recurrent 
pancreatitis with chronic abdominal pain, requiring chronic 
narcotic use and major depression.  The veteran was placed on 
the Temporary Disabled Retired List. 

In March 1993, the veteran filed his original claim for VA 
disability compensation for the diagnoses listed by the PEB.  

On VA psychiatric examination in May 1993, the veteran stated 
that he was unemployed and he quit his job after his 
hospitalization in January because his 


employer wanted him to work full-time and he decided he could 
not because he was physically unable.  His medications 
included Darvocet and Percocet for pain.  The diagnosis was 
major depression.  

On VA general physical examination in May 1993, the veteran 
stated that he was unable to work because of constant 
abdominal pain and depression and that he had lost two jobs.  
On examination, the veteran weighed 160 pounds.  There were 
no complaints referable to the genitourinary system.  The 
pertinent diagnosis was chronic and recurrent pancreatitis 
with chronic abdominal pain.  On further evaluation, it was 
noted that the veteran was on daily narcotic medication for 
pain. 

In a January 1994 rating decision, the RO granted service 
connection for pancreatitis with chronic abdominal pain, 
rated 60 percent; major depression, rated 30 percent; and, 
splenectomy, rated 30, for a combined rating of 80 percent, 
effective from September 1992.  

From 1993 to 1997, both VA and service department records 
disclose that the veteran was hospitalized at least once a 
year for chronic pancreatitis and abdominal pain, requiring 
prescribed narcotic medication for pain.  There was no 
history of intravenous drug abuse in May 1994.  In January 
1993, in April 1994, in May 1994, and in August 1996, a CT 
scan of the left kidney was normal.   In August 1993, 
insulin-dependent diabetes was diagnosed.  

In a June 1994 rating decision, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating from August 1993. 

In a January 1995 rating decision, the RO granted a total 
disability rating for compensation based on individual 
unemployability, effective from December 1993. 

In statements in May and September 1997, a physician of the 
Department of the Army attributed the veteran's confusional 
state while driving in April 1997 to an overdose of insulin. 

In several statements, received in 1998, the appellant stated 
that the veteran was using illegal drugs. 

In August 2001, the appellant testified that she thought the 
veteran was addicted to the drugs prescribed for his 
disabilities and that he turned to street drugs because his 
prescribed medication no longer relieved his pain.  

In August 2001, having reviewed the veteran's file, including 
the death certificate, a VA physician expressed the opinion 
that the cause of death due to cocaine overdose was not 
causally related to the veteran's service-connected 
disabilities. 

In September 2002, the appellant testified that she thought 
that pancreatitis, rather than cocaine, caused the veteran's 
death.  She stated that the veteran started to use illegal 
drugs after his physician was transferred and the veteran was 
unable to get the medication that was previously prescribed.  
It was argued that the veteran was totally disabled upon his 
disability retirement from the service and that the appellant 
is entitled to benefits for that reason. 

In June 2003, in accordance with 38 C.F.R. § 20.901(a), the 
Board sought a medical opinion from the Veterans Health 
Administration (VHA) of VA.

In August 2003, after a review of the veteran's file and 
recounting the veteran's history with specific reference to 
the service medical records and the report of autopsy, and 
noting the veteran's service-connected disabilities, namely, 
pancreatitis, with chronic abdominal pain, depression, 
splenectomy, and diabetes 


mellitus, the physician responded to the first question posed 
by the Board:  Is it at least as likely as not that the 
veteran's service-connected disabilities were the principal 
or contributory cause of the veteran's death?  

The VHA physician expressed the opinion that it is not at 
least as likely as not that the service-connected 
disabilities were the principal or major contributory cause 
of death.  He explained that chronic pancreatitis, 
prescription narcotic use, depression, and a splenectomy are 
not risk factors for an urninary tract infection.  He did 
state that diabetes mellitus may have contributed to the 
development of a lower urinary tract infection involving the 
kidney; however, the prognosis for the kidney infection would 
have been good with treatment, even at the stage when the 
abscess had developed.   

On the Board's second question:  Is it at least as likely as 
not that the veteran's cocaine/illicit drug use was 
proximately due to or the result of a service-connected 
disability?  The VHA physician expressed the opinion that it 
is not at least as likely as not that cocaine/illicit drug 
use was proximately due to or the result of a 
service-connected disability.  He explained that the veteran 
was dependent on narcotics for chronic pain and that the 
record suggests that cocaine was the primary illicit drug.  
He then stated that because cocaine does not have pain-
relieving properties, it is not at least as likely as not 
that the use of cocaine was the result of service-connected 
disability. 

Because of the response to the second question, the VHA 
physician did not reach the third question posed by the 
Board:  If the answer to the second question is yes, is it at 
least as likely as not that the veteran's cocaine/illicit 
drug ingestion/injection was the principal or a contributory 
cause of his death?  

In reply to the VHA opinion, the appellant's representative 
argued that the benefit-of-the-doubt applies. 

In her reply, the appellant argued that the veteran was 
addicted to prescribed narcotics for at least 10 years and 
then suddenly he no longer had access to the medication, so 
he used cocaine, also a highly addictive drug, as a 
substitute. 

Analysis 

The death certificate shows that the immediate cause of the 
veteran's death was kidney and muscle abscess with sepsis, 
malnutrition, and dehydration.  Drug (cocaine) intoxication 
was listed as contributing to the cause of death.  Therefore, 
the Board must consider whether service connection is 
warranted for the immediate cause of death, as well as, for 
the contributory cause of death.  The Board must also 
consider whether any of the service-connected disabilities 
caused or contributed to the cause of the veteran's death.  

On the basis of the service medical records, there is no 
medical evidence of kidney and muscle abscess with sepsis, 
malnutrition, or dehydration during service.  After service, 
the record shows these conditions were first documented at 
autopsy in 1999, seven years after service.  In light of the 
record, there is no factual basis that these conditions had 
onset during service. 

Also on the basis of the VHA opinion, there is no medical 
evidence that links kidney and muscle abscess with sepsis, 
malnutrition and dehydration to service-connected 
pancreatitis with chronic abdominal pain, including the 
prescribed narcotics for pain, depression, and splenectomy.  
In the VHA opinion, the physician did state that diabetes was 
a risk factor for urinary infection and, to this extent, 
diabetes may have contributed to the development of a lower 
urinary tract infection.  However, the physician explained 
that the condition was treatable and with treatment the 
outcome would have been good.  



The VHA opinion is also consistent with the autopsy report 
and the death certificate that the veteran's illicit drug use 
contributed to his death.  On the basis of the autopsy report 
and the death certificate, the veteran's death was accidental 
due to ingestion or injection of an illicit drug and 
overwhelming irrespective of the coexisting conditions, 
including service-connected diabetes mellitus.  For this 
reason, the Board finds that service-connected diabetes 
mellitus did not contribute to the cause of the veteran's 
death.  

The appellant argues that the veteran was addicted to 
narcotic medication for pain due to service-connected 
disability and that he substituted illicit drugs for his 
prescribed narcotic medication.  Although the law does not 
preclude compensation for a drug abuse disability acquired as 
secondary to or as a symptom of a service-connected 
disability, compensation could only result where there is 
medical evidence establishing that illicit drug abuse was 
caused by a service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368, 1381 (Fed Cir. 2001). 

This question was posed to VHA.  In the VHA opinion, the 
physician acknowledged that the veteran was dependent on 
narcotics for pain relief, but he found that because cocaine 
does not have pain-relieving properties it was not at least 
as likely as not that the use of cocaine was the result of a 
service-connected disability.  As this is the only medical 
evidence of record, addressing the issue, and as the Board 
may consider only independent medical evidence to support its 
findings, the Board concludes that in this case cocaine use 
was not the result of a service-connected disability. 

In consideration of all the evidence of record, the Board 
determines that the preponderance of the evidence is against 
finding that the veteran's death was related to service or to 
a service-connected disability.  38 U.S.C.A. § 5107(b).



38 U.S.C.A. § 1318 

When the veteran died in April 1999, he had been rated 
totally disabled based on individual unemployability since 
December 1993, for a total of five years and about three and 
half months. 

Even though the veteran died of nonservice-connected causes, 
VA will pay death benefits to a surviving spouse in the same 
manner as if the veteran's death is service connected when 
the following conditions are met:  (1) the veteran's death 
was not caused by his own willful misconduct, and (2) at the 
time of death the veteran was receiving compensation for 
service-connected disability that was either: (i) 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or (ii) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22. 

Based on all the evidence of record, the Board finds that 
appellant is not entitled to § 1318 benefits because the 
veteran's death was accidental due to illicit drug use, 
cocaine intoxication, constituting willful misconduct and the 
injury was not related to service or a service-connected 
disability.  Since the Board has concluded that veteran's 
death was due to his own willful misconduct, the threshold 
condition for benefits under 38 U.S.C.A. § 1318 has not been 
established and the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b).  Moreover, his service-
connected disabilities were neither rated as totally 
disabling for a continuous period of 10 years immediately 
preceding death or a continuous period of 5 years immediately 
preceding death and effective from the veteran's release from 
active duty.  

                                                                                              
(Continued on next page)


ORDER

Service connection for the cause of the veteran's death is 
denied. 

Dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318 is denied. 



____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



